Citation Nr: 1619924	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-02 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for diabetic neuropathy.

6.  Entitlement to service connection for a bilateral foot disability other than pes planus and diabetic neuropathy.

7.  Entitlement to a disability rating in excess of 10 percent for status-post amputation, right index (trigger) finger.

8.  Entitlement to a compensable disability rating for scar located at the right antecubital fossa due to graft for right index finger associated with status-post amputation, right index (trigger) finger.

9.  Entitlement to a compensable initial disability rating for hearing loss, left ear.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to May 1978 and from September 1978 to June 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; October 2008 and September 2009 rating decisions by the VA RO in Columbia, South Carolina; and September 2011, June 2012, and January 2014 rating decisions by the VA RO in Atlanta, Georgia.  This case is currently under the jurisdiction of the Atlanta, Georgia VA RO.

In his substantive appeals, the Veteran requested a hearing before a member of the Board via live videoconference or at a local VA office.  See VA Forms 9, Appeal to Board of Veterans' Appeals, received in February 2012, January 2014, and July 2014.  However, in August 2015, the Veteran, through his representative, submitted a letter indicating that he wished to withdraw his hearing request.  See correspondence entitled "Request to Cancel BVA Hearing," received in August 2015.  Under 38 C.F.R. § 20.704(e) (2015), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

Following issuance of the statements of the case and/or the supplemental statement of the case for the issues on appeal, the Veteran submitted additional evidence in support of his claim.  In a November 2015 statement, the Veteran, through his representative, waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c).

The Veteran initially submitted a claim for entitlement to service connection for "both feet."  See VA Form 21-4138, Statement in Support of Claim, received in June 2007.  As discussed below, the Board herein finds that the Veteran is entitled to service connection for pes planus and that his claim for any bilateral foot disability other than pes planus must be remanded for further development.  Accordingly, the Board has characterized the issues on appeal as listed on the title page.

The Board observes that the RO at one point characterized the issues of entitlement to service connection for hypertension and entitlement to service connection for a bilateral foot disability as requiring reopening of previously denied claims.  See January 2014 Statement of the Case.  The record reflects that the Veteran's initial claim for service connection for hypertension and a bilateral foot disability was received in June 2007.  See VA Form 21-4138, received in June 2007.  The RO denied the claim in the November 2007 rating decision.  In December 2007, the Veteran submitted a timely notice of disagreement as to that denial.  See, e.g., VA Form 21-4138, received in December 2007; 38 C.F.R. §§ 20.201, 20.302(a).  Although the RO issued another rating decision denying the claim in October 2008, it did not issue the required statement of the case as to the issues until January 2014.  The Veteran submitted a timely substantive appeal as to the November 2007 rating decision and January 2014 statement of the case in January 2014.  See VA Form 9, received in January 2014; 38 C.F.R. §§ 20.202, 20.302(b).  Accordingly, the current appeal arises from the Veteran's June 2007 initial claim for service connection, which was denied in the November 2007 rating decision, reopening is not required as to the claim, and the issues are as listed on the title page.  See 38 C.F.R. § 20.200.

In November 2015, the Veteran stated, "I believe my neuropathy could also be related to the Purified Protein Derivative Skin Test (PPD Skin Test) I got while on a ship in the Philippines.  I was given two shots.  Ever since the shots in my arm, I've had numbness in my upper extremities."  See VA Form 21-4138, received in November 2015.  The Board interprets the November 2015 statement as a new claim for service connection for a neurological disability of the upper extremities that is distinct from the Veteran's diabetic neuropathy claim on appeal because it relates to a distinctly diagnosed disability.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Accordingly, the issue of entitlement to service connection for a neurological disability of the bilateral upper extremities other than diabetic neuropathy has been raised by the record.  The issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a heart condition and entitlement to a nonservice-connected pension have also been raised by the record.  See VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in July 2013; VA Form 21-527EZ, Application for Pension, Received in July 2013.  The issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for diabetes mellitus, type II; entitlement to service connection for diabetic neuropathy; entitlement to service connection for a bilateral foot disability other than pes planus and diabetic neuropathy; entitlement to a disability rating in excess of 10 percent for status-post amputation, right index (trigger) finger; entitlement to a compensable initial disability rating for hearing loss, left ear; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent evidence of record does not reflect a current right ear hearing loss disability for VA purposes.

2.  The evidence is at least in relative equipoise as to whether the Veteran's hypertension had its onset during the Veteran's active service.

3.  The Veteran's pes planus was not noted on entry into active service.

4.  The evidence is at least in relative equipoise as to whether the Veteran's pes planus had its onset during the Veteran's active service.

5.  Throughout the relevant rating period the Veteran's scar located at the right antecubital fossa due to graft for right index finger associated with status-post amputation, right index (trigger) finger, measured no greater than 0.5 centimeters (cm) by 0.2 cm; was superficial, linear, stable, and not painful; and did not result in other effects.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hearing loss, right ear, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  The criteria for entitlement to service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for entitlement to service connection for pes planus are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for entitlement to a compensable disability rating for scar located at the right antecubital fossa due to graft for right index finger associated with status-post amputation, right index (trigger) finger, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Codes 7801-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for hypertension and pes planus.  This represents a complete grant of the benefit sought on appeal as to those claims.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as it relates to those claims is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the other issues decided herein, a letter issued in September 2007 satisfied the duty to notify provisions with respect to service connection for hearing loss.  The letter notified the Veteran of the factors pertinent to the establishment of an effective date and disability rating in the event of grant of service connection for that disability.  In addition, a letter issued in October 2010 satisfied the duty to notify provisions with respect to the Veteran's claim for a higher rating for scar located at the right antecubital fossa due to graft for right index finger associated with status-post amputation, right index (trigger) finger, as it notified him of the factors pertinent to the establishment of an increased rating and effective date for that disability.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, service personnel records, VA treatment records, and identified pertinent private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination in August 2011 as to his service-connected scar located at the right antecubital fossa and a VA audiology examination in December 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the August 2011 VA examiner considered the Veteran's reported symptomatology, examined the Veteran, and provided the medical information necessary to address the relevant rating criteria.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The December 2013 VA examiner conducted the audiological testing necessary to determine whether the Veteran has a current right ear hearing loss disability for VA purposes.  Id.  Therefore, the Board finds the examinations to be adequate.

The Veteran has not alleged that his service-connected scar located at the right antecubital fossa has increased in severity since the August 2011 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability is warranted.  As such, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection - Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In an October 2005 administrative decision, the RO found that the Veteran's discharge for the period of service from May 18, 1984, through June 27, 1990, is considered dishonorable for VA purposes and is a bar to VA benefits under 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c)(6).  The Veteran did not appeal that decision.  Accordingly, service connection may not be established based on a disease or injury incurred in or aggravated during the Veteran's service from May 18, 1984, through June 27, 1990.


Service Connection - Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the record does not show that the Veteran had a right ear hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385, at any time during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Specifically, the December 2013 VA examination report includes an audiogram report revealing findings for the right ear of 5 dB at 500 Hz, 15 dB at 1000 Hz, 15 dB at 2000 Hz, 30 dB at 3000 Hz, and 30 dB at 4000 Hz, and a right ear speech recognition score of 100 percent using the Maryland CNC Test.  The Board acknowledges that the puretone thresholds of 30 dB at 3000 Hz and 4000 Hz indicate some level of hearing loss under Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, the auditory thresholds for the right ear in the frequencies 500, 1000, 2000, 3000, and 4000 Hz are all less than 40 dB, and only two of the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater.  In addition, the Veteran's speech recognition score using the Maryland CNC Test was not less than 94 percent for the right ear.  Therefore, to the extent the Veteran has hearing loss in the right ear, such hearing loss does not constitute a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.

The Board acknowledges the Veteran's contention that he has right ear hearing loss that is etiologically attributable to in-service noise exposure.  The Veteran, as a lay person, is competent to report that he has difficulty hearing; however, he is not competent to diagnose a hearing loss disability for VA compensation purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Diagnosing a hearing loss disability for VA purposes requires medical and diagnostic testing.  The Veteran has not been shown to possess the medical expertise or knowledge to diagnose a disability such as hearing loss.  Therefore, his contentions do not constitute competent evidence of a current right ear hearing loss disability for VA purposes, and do not weigh against the probative value of the audiological test results in the December 2013 VA examination report.

As noted above, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. at 225.  Thus, without evidence of a current right ear hearing loss disability for VA purposes, the Board need not address the other elements of service connection for a right ear hearing loss disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Hypertension

The Veteran contends that he was first diagnosed with and treated for hypertension during his active service, and that he has been treated for the condition ever since then.  See, e.g., VA Form 21-4138, received in November 2015. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Cardiovascular-renal disease, including hypertension, is among the chronic diseases listed in 38 C.F.R. § 3.309(a).

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension is defined in the regulations as meaning that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Id.  However, medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).

The Veteran asserts that his hypertension had its onset in 1974.  A review of the available service medical treatment records reveals that the Veteran had a blood pressure reading of 122/80 on a May 1974 medical examination for enlistment to active service, and that the examiner noted that the Veteran had "no disqualifying defects or communicable disease."  The records further show that the Veteran was diagnosed with and treated for hypertension during his active service, and that he had elevated blood pressure readings.  For example, on December 20, 1975, his blood pressure reading was 140/98; on December 22, 1975, it was 152/92; on September 12, 1981, it was 130/86; on January 12, 1982, it was 130/90; and on May 25, 1982, it was 146/86.  Accordingly, the record shows that the Veteran had hypertension during active service, and that the hypertension was manifested with elevated blood pressure readings consistent with 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Subsequent service treatment records show that the Veteran continued to have elevated blood pressure readings.  For example, on September 24, 1986, the Veteran had standing blood pressure of 134/110, sitting blood pressure of 136/110, and supine blood pressure of 134/104; and on February 19, 1987, he had a blood pressure reading of 129/96.  The Board notes that these records are dated during the Veteran's period of service for which he received a dishonorable discharge and, therefore, cannot serve as a basis for a grant of service connection.  The Board herein references the records only as support for a finding that the Veteran's hypertension, which was first manifested during the Veteran's earlier periods of active service, was chronic in nature.

Concerning evidence of a current disability, VA treatment records reflect that the Veteran continues to have a diagnosis of hypertension, for which he is prescribed medications, and has had elevated blood pressure readings at multiple visits during the appeal period.  For example, on August 27, 2011, his blood pressure reading was 171/111; on September 30, 2011, it was 146/89; on October 25, 2011, it was 141/92; on July 5, 2013, it was 139/89; and on July 5, 2015, it was 174/106.  Accordingly, the record shows that the Veteran has a current diagnosis of hypertension, which has been manifested with elevated blood pressure readings consistent with 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In summary, the record shows that the Veteran was diagnosed with hypertension in service, that the disability was chronic in nature, and that the Veteran was diagnosed with and treated for hypertension during the appeal period.  Accordingly, the Board finds that the Veteran's current hypertension is a subsequent manifestation of the chronic hypertension shown in the record to have first manifested during his active service.  The Board notes that the record does not show that the current hypertension is clearly attributable to intercurrent causes.  Therefore, service connection for hypertension is warranted.  See 38 C.F.R. §§ 3.303(b) and 3.309(a).

Service Connection - Pes Planus

As noted in the Introduction, the Veteran initially submitted a claim for entitlement to service connection for "both feet."  See VA Form 21-4138, received in June 2007.  In April 2008, the Veteran stated "my feet was flat when I went in and no special shoes was made for my feet.  Now I have to wear special sole shoes."  See VA Form 21-4138, received in April 2008.  Thus, the Board will consider whether service connection is warranted for flat feet, also known as pes planus.  See Dorland's Illustrated Medical Dictionary 416 (32nd ed. 2012).

The May 1974 report of medical examination for enlistment into active service reflects that the Veteran had a normal evaluation of the feet, and that the examiner noted that the Veteran had "no disqualifying defects or communicable disease."  A June 1978 report of medical examination for reenlistment reflects that the Veteran had an abnormal evaluation of the feet, and that the examiner noted pes planus.  In September 1982, the Veteran complained of foot pain after coming down flat-footed while playing basketball.  The treatment record reflects an assessment of pedis planus of the left foot.  Records dated during the Veteran's period of service for which he received a dishonorable discharge, again referenced herein only to show continuity of a medical condition, show further assessments of pes planus in February 1987 and February 1988.

In regard to evidence of a current disability, VA treatment records dated in April 2008 reflect that the Veteran was provided diabetic insoles for flat feet, suggesting that the Veteran continued to have pes planus.  Moreover, pes planus is "a condition in which one or more of the arches of the foot have been lowered and flattened out."  Dorland's Illustrated Medical Dictionary 416 (32nd ed. 2012).  Such manifestations are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  The Board therefore finds that the Veteran's assertions that he has flat feet constitute competent evidence that he currently has pes planus.

As to a nexus between the current disability and the in-service disability, the Veteran reports having experienced pes planus since active service.  The Veteran is competent to report continuation of pes planus, as the symptoms of pes planus are readily observable by lay persons.  See Layno, 6 Vet.App. 465, 470 (1994).  The Board finds the Veteran credible in this regard, as there is nothing in the record to impugn the Veteran's credibility on the issue.  Accordingly, the Board finds the Veteran's competent and credible lay evidence probative in establishing a connection between the current disability and the in-service disease.

The Board acknowledges that the Veteran has said that he had flat feet prior to entering active service.  See VA Form 21-4138, received in April 2008.  Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clearly and unmistakably was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran's pes planus was not noted on the May 1974 report of medical examination for entrance into active service.  He is therefore presumed to have been in sound condition as to pes planus when examined, accepted, and enrolled for service.  See 38 U.S.C.A. § 1111.  The burden therefore falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability both preexisted the Veteran's active service and was not aggravated during active service.  However, the only evidence showing that the pes planus preexisted the Veteran's active service is the Veteran's own statements in the service treatment records.  There are no contemporaneous records of treatment for pes planus prior to service.  Furthermore, the Veteran's statements in April 2008 suggest that he believes that, even if the disability preexisted his active service, it increased in severity during his active service.  Therefore, even if there were clear and unmistakable evidence that the pes planus disability predated his active service, there is not clear and unmistakable evidence that the pes planus was not aggravated during active service.  Accordingly, the presumption of soundness attaches, and the Board concludes that the pes planus did not preexist the Veteran's active service.

In summary, the competent and credible evidence of record shows a current disability and an in-service disability.  The Veteran has presented competent and credible testimony linking the current disability to the in-service disability.  There is no probative evidence of record weighing against the Veteran's competent and credible statements in that regard.  Accordingly, the evidence is at least in relative equipoise as to whether the Veteran's current pes planus had its onset during active service.  Therefore, any remaining doubt must be resolved in the Veteran's favor, and entitlement to service connection for pes planus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102; Gilbert, 1 Vet. App. 49 (1990).


Increased Rating for Scar Located at Right Antecubital Fossa

The Veteran seeks a compensable initial rating for his scar located at the right antecubital fossa due to graft for right index finger associated with status-post amputation, right index (trigger) finger.  The Veteran's increased rating claim was received on August 19, 2010.  Therefore, the relevant rating period is from August 19, 2009, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2) (2015).  The Veteran is currently assigned a noncompensable initial rating under Diagnostic Code 7805 for the service-connected scar.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Scar disabilities not of the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.  Under Diagnostic Code 7805, the diagnostic code under which the Veteran's service-connected scar is currently rated as noncompensable, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802 and 7804, not considered in a rating provided under Diagnostic Codes 7800 through 7804, are to be rated under an appropriate Diagnostic Code.

The Board has reviewed the Veteran's medical treatment records dated during the relevant rating period, and finds that they do not reflect treatment for or description of the Veteran's service-connected scar located at the right antecubital fossa that provide information relevant to the rating criteria.

The Veteran was provided a VA examination in August 2011 in relation to his service-connected scar located at the right antecubital fossa.  The August 2011 VA examiner noted that the scar was linear and superficial without underlying tissue damage, and measured 0.6 cm by 0.2 cm.  The scar was not painful, and there was no skin breakdown, inflammation, edema, or keloid formation.  The scar was not disfiguring.  The examiner found that the scar did not limit the Veteran's motion, and concluded that the scar did not limit the Veteran's functioning.

The Board finds a compensable rating is not warranted under Diagnostic Code 7805 because the evidence does not show that the scar has any disabling effects not contemplated by Diagnostic Codes 7801 to 7804 that would warrant a compensable rating under another appropriate diagnostic code.

The Board has also considered Diagnostic Codes 7801 through 7804 to determine whether the Veteran might be entitled to a compensable initial rating for his service-connected scar located at the right antecubital fossa.  Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Diagnostic Code 7801 is not for application in this case because the evidence does not show that the Veteran's scar is deep or nonlinear.  Rather, the August 2011 VA examiner noted the scar to be linear and superficial.

Diagnostic Code 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area or areas of 144 square inches (929 square cm) or greater.  Diagnostic Code 7802 is not for application in this case because the evidence does not show that the Veteran's scar is nonlinear or that it measures 144 square inches or greater.

Diagnostic Code 7804 pertains to scars that are unstable or painful.  Diagnostic Code 7804 is not for application in this case because the evidence does not show that the Veteran's scar is unstable or painful.  Rather, the August 2011 VA examiner noted the scar to be stable and not painful.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected scar located at the right antecubital fossa with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  The symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current rating.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Accordingly, the Board finds that the criteria for a compensable rating for the Veteran's scar located at the right antecubital fossa due to graft for right index finger associated with status-post amputation, right index (trigger) finger, have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the scar pursuant to Hart, 21 Vet. App. at 519 (2007), and a compensable rating must be denied.  As the preponderance of the evidence is against the assignment of a compensable rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for hearing loss, right ear, is denied.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for pes planus is granted.

Entitlement to a compensable disability rating for scar located at the right antecubital fossa due to graft for right index finger associated with status-post amputation, right index (trigger) finger, is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Diabetes Mellitus, Type II

The Veteran contends that he has diabetes mellitus, type II, that is due to in-service exposure to herbicides.  Specifically, he contends that he was exposed to herbicides while working on vehicles in Okinawa, Japan, and in Korea.  The Veteran also contends that his diabetes mellitus, type II, is attributable to contaminated water that he drank and used while stationed at Camp Lejeune in North Carolina.  See, e.g., "Board Brief," received in November 2015; VA Form 21-4138, received in November 2015.  Of note, the Veteran does not contend, and the record does not show, that he had service in the Republic of Vietnam during the Vietnam Era or that he had service in the Korean Demilitarized Zone during the period from April 1, 1968, to August 31, 1971.  Therefore, the provisions relating to presumptive exposure to herbicides found in 38 C.F.R. § 3.307(a)(6)(iii) and (iv) are not for application in this case.  The Veteran's service treatment records and service personnel records do, however, confirm that he had service in Okinawa, Japan, and in Korea, and that he had a primary of specialty of automotive mechanic throughout his active service.  They also confirm that he had service at Camp Lejeune in North Carolina.

In regard to the Veteran's contention that he was exposed to herbicides, VA has in place procedures for verifying herbicide exposure on a factual basis in locations other than the Republic of Vietnam, the Korean Demilitarized Zone, Thailand, and Johnston Island.  See VA Adjudication Procedures Manual (M21-1), Part III, Subpart iii, Chapter 2, Section D, Paragraph 3.c; M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7.a.  The record reflects that the AOJ submitted Personnel Information Exchange System (PIES) requests in October 2004 for furnishing of service medical and dental records; verification of the Veteran's unverified periods of service; furnishing of separation documents; and furnishing of dates of service in Vietnam.  In addition, the AOJ submitted another PIES request in July 2009 for furnishing of dates of service in Vietnam.  The record does not show that procedures have been followed for verifying herbicide exposure on a factual basis in locations other than the Republic of Vietnam, the Korean Demilitarized Zone, Thailand, and Johnston Island.  Accordingly, the matter must be remanded so that such procedures may be followed, and the Veteran's contentions, to include his contention that he was exposed to herbicides while working on contaminated vehicles, may be adequately addressed.

As to the Veteran's contention that his diabetes mellitus, type II, is due to exposure to contaminated water at Camp Lejeune, VA has in place procedures for developing claims based on exposure to environmental hazards.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 6.  These procedures include instructions specific to claims relating to contaminated water at Camp Lejeune.  The record does not reflect that these procedures have been followed despite the service treatment records and service personnel records confirming the Veteran's service at Camp Lejeune.  Accordingly, the matter must be remanded so that such procedures may be followed, and the Veteran's contentions, to include his contention that his diabetes mellitus, type II, is due to contaminated water at Camp Lejeune, may be adequately addressed.

Diabetic Neuropathy

The Veteran's diabetic neuropathy has been medically attributed to his diabetes mellitus, type II.  As such, the issue of entitlement to service connection for diabetic neuropathy is inextricably intertwined with the issue of entitlement to service connection for diabetes mellitus, type II, which is herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Due to the action requested below, adjudication of the diabetic neuropathy claim must be deferred, pending resolution of the inextricably intertwined diabetes mellitus, type II, claim.

Bilateral Foot Disability Other Than Pes Planus and Diabetic Neuropathy

As noted in the Introduction, the Veteran initially submitted a claim for entitlement to service connection for "both feet."  See VA Form 21-4138, received in June 2007.  The Veteran has indicated that he believes he has a current bilateral foot disability due to not being provided special shoes in service for his pes planus, playing basketball for several years in service, and having his foot drained of fluid during service.  See VA Form 21-4138, received in May 2008.  A review of the record reveals that the Veteran has current bilateral foot disabilities other than pes planus.  For example, VA treatment records reflect that March 2010 foot X-Rays revealed bilateral hallux valgus with associated degenerative changes at the bilateral first metatarsophalangeal joints.  In addition, a review of the service treatment records reflects injuries to the feet consistent with the Veteran's May 2008 statements.  Specifically, a September 1982 note indicates that the Veteran was assessed with grade II sprain after coming down flat-footed while playing basketball.

The Veteran has not yet been provided a VA examination in relation to a bilateral foot disability other than pes planus and diabetic neuropathy.  The Board finds that the March 2010 foot X-Rays provide competent evidence of a current bilateral foot disability other than pes planus and diabetic neuropathy; that the service treatment records and the Veteran's statements provide evidence establishing that an event or  injury to the bilateral feet occurred in service; and that there is an indication that a current bilateral foot disability other than pes planus and diabetic neuropathy may be associated with the Veteran's service or with another service-connected disability; but insufficient competent medical evidence is on file for VA to make a decision on the claim.  Therefore, the Veteran must be provided a VA examination as to any bilateral foot disability other than pes planus and diabetic neuropathy.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The examiner should be asked to opine as to whether the Veteran has a right and/or left foot disability other than pes planus and diabetic neuropathy that may be medically attributed to an event or injury in service, or that is proximately due to or chronically aggravated by the Veteran's service-connected pes planus.

Increased Rating for Status-Post Amputation, Right Index (Trigger) Finger

The Veteran was provided an examination as to the service-connected right index finger disability in August 2011, over four years ago.  At the examination, the Veteran reported that he was unable to use the finger.  On examination, the Veteran had decreased strength and deformity of the right index finger.  The gap between the thumb pad and the right index finger was 1 cm.  In November 2015, the Veteran, through his representative, indicated that the range-of-motion of his right index finger has decreased such that a compensable rating based on limited motion is now warranted.  See "Board Brief," received in November 2015.  In light of the Veteran's assertions, a remand is required so that a new VA examination may be provided to ascertain the current nature and severity of the Veteran's service-connected right index finger disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Increased Rating for Hearing Loss, Left Ear

The January 2014 rating decision granted the Veteran entitlement to service connection for hearing loss, left ear, and assigned a noncompensable initial rating for the disability.  Later in January 2014, the Veteran, through his representative, submitted a notice of disagreement with the rating decision and requested Decision Review Officer review of the issue.  See correspondence, received in January 2014.  The Veteran has not been issued a corresponding statement of the case for the issue.  As a timely notice of disagreement as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

The outcome of the Veteran's service connection and increased ratings claims that are remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with those issues.  See Harris, 1 Vet. App. at 183.  Therefore, the Board finds that the service connection and increased rating claims must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a statement of the case with respect to the issue of entitlement to a compensable initial disability rating for hearing loss, left ear.  The Veteran should be informed that he must file a timely substantive appeal to perfect to the Board an appeal of the January 2014 rating decision as to this issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Undertake the procedures found in M21-1, Part III, Subpart iii, Chapter 2, Section D, Paragraph 3.c, and in M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7.a, for verifying herbicide exposure on a factual basis in locations other than the Republic of Vietnam, the Korean Demilitarized Zone, Thailand, and Johnston Island.  The development should also specifically address the Veteran's contention that he was exposed to herbicides while working on contaminated vehicles.

3.  Undertake the procedures found in M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 6 for developing claims based on exposure to environmental hazards.  This development should specifically address the Veteran's contention that his diabetes mellitus, type II, is due to exposure to contaminated water at Camp Lejeune in North Carolina.

4.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any diagnosed bilateral foot disability other than pes planus and diabetic neuropathy, specifically to include bilateral hallux valgus with associated degenerative changes at the bilateral first metatarsophalangeal joints, which was shown in March 2010 foot X-Rays.  The claims file should be provided for review.  The examiner is asked to address the following:

a)  Provide a diagnosis for any right and/or left foot disability other than pes planus and diabetic neuropathy demonstrated since 2010, even if currently resolved.

b)  Provide an opinion as to whether it is at least as likely as not that any right and/or left foot disability other than pes planus and diabetic neuropathy had its onset in service or is otherwise related to the Veteran's active service.

c)  If not, provide an opinion as to whether it is at least as likely as not that any right and/or left foot disability other than pes planus and diabetic neuropathy is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include pes planus.

d)  If not, provide an opinion as to whether it is at least as likely as not that any right and/or left foot disability other than pes planus and diabetic neuropathy is aggravated by the Veteran's service-connected disabilities, specifically to include pes planus.

A rationale should be provided for all opinions given.  Any opinion given should reflect consideration of the Veteran's report of playing basketball for several years during service and of having his foot drained during service, and consideration of the in-service diagnosis of grade II foot sprain.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right index finger disability.

6.  Readjudicate the claims on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


